UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6808



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


DOROTHY ANN OILER,

                Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Thomas E. Johnston,
District Judge. (5:06-cr-00098-2)


Submitted:   September 16, 2008         Decided:   September 23, 2008


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Thane Clifford, Charleston, West Virginia, for Appellant.
Charles T. Miller, United States Attorney, John Lanier File, John
J. Frail, Assistant United States Attorneys, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Dorothy Ann Oiler appeals the district court’s order

denying her request for re-sentencing, but granting her motion for

reduction of sentence under 18 U.S.C. § 3582(c)(2) (2000). We have

reviewed the record and find no reversible error.     Accordingly,

although we grant leave to proceed in forma pauperis, we affirm for

the reasons stated by the district court.     See United States v.

Oiler, No. 5:06-cr-00098-2 (S.D.W. Va. May 7, 2008).      We grant

counsel’s motion to withdraw.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                          AFFIRMED




                                2